     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 1 of 33 Page ID
                                     #:39736



1    CENTER FOR HUMAN RIGHTS &
2    CONSTITUTIONAL LAW
     Peter A. Schey (Cal. Bar No. 58232)
3    Carlos Holguín (Cal. Bar No. 90754)
4    256 South Occidental Boulevard
     Los Angeles, CA 90057
5    Telephone: (213) 388-8693
6    Facsimile: (213) 386-9484
     Email:pschey@centerforhumanrights.org
7          crholguin@centerforhumanrights.org
8
     Attorneys for Plaintiffs

9

10                         UNITED STATES DISTRICT COURT
11               FOR THE CENTRAL DISTRICT OF CALIFORNIA

12    JENNY LISETTE FLORES; et al.,         Case No. CV 85-4544-DMG

13           Plaintiffs,
14
                                            Joint Report in Response to Court
                  v.                        Orders of June 26, 2020 and July 25,
15                                          2020 [Docs. ## 833, 887]
16    WILLIAM P. BARR, Attorney General
      of the United States; et al.,     Hearing: August 7, 2020
17
                                            [HON. DOLLY M. GEE]
18           Defendants.
19

20

21
     ///
22

23

24

25

26
     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 2 of 33 Page ID
                                     #:39737


1

2    Plaintiffs’ counsel continued:

3

4     USF SCHOOL OF LAW IMMIGRATION CLINIC
      Bill Ong Hing (Cal. Bar No. 61513)
5     2130 Fulton Street
6     San Francisco, CA 94117-1080
      Telephone: (415) 422-4475
7     Email: bhing@usfca.edu
8

9     LA RAZA CENTRO LEGAL, INC.
10
      Stephen Rosenbaum (Cal. Bar No. 98634)
      474 Valencia Street, #295
11    San Francisco, CA 94103
      Telephone: (415) 575-3500
12
      Email: srosenbaum@law.berkeley.edu
13

14
      NATIONAL CENTER FOR YOUTH LAW
15    Leecia Welch (Cal. Bar No. 208741)
      Neha Desai (CAL. RLSA NO. 803161)
16
      Poonam Juneja (Cal. Bar No. 300848)
17    Freya Pitts (Cal. Bar No. 295878)
      1212 Broadway, Suite 600 Oakland, CA 94612
18
      Telephone: (510) 835-8098
19    Email: lwelch@youthlaw.org
               ndesai@youthlaw.org
20
               pjuneja@youthlaw.org
21             fpitts@youthlaw.org
22

23   ///
24

25

26




                                          ii
     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 3 of 33 Page ID
                                     #:39738


1                                                 TABLE OF CONTENTS
2
     I.         ICE Juvenile Coordinator’s Report............................................................ 1
3
          1.    Joint Introductory Statement ...................................................................... 1
4

5         2.    ICE Juvenile Coordinators Report ............................................................. 2
6           Plaintiffs’ Position: ............................................................................................. 3
7
            Defendants’ Position: .......................................................................................... 6
8
          3.    Cowlitz County Juvenile Detention Center and Northern Oregon
9
          Regional Corrections ........................................................................................... 7
10

11
            Plaintiffs’ Position: ............................................................................................. 7

12          Defendants’ Position: .......................................................................................... 8
13        4.    Information regarding existence of COVID-19 infection among Class
14        Members ............................................................................................................... 9
15
            Plaintiffs' Position: .............................................................................................. 9
16
            Defendants’ Position: ........................................................................................ 10
17

18
          5.    Quality of the data that Defendants maintain and provide to Class

19
          Counsel ................................................................................................................ 11

20          Plaintiffs’ Position: ........................................................................................... 11
21          Defendants’ Position: ........................................................................................ 14
22
     II         ORR Juvenile Coordinator’s Report. ....................................................... 15
23
          1.    Part 4.a.iii. ................................................................................................... 16
24

25
            Plaintiffs’ position. ............................................................................................ 17

26          Defendants’ position. ........................................................................................ 17


                                                                    iii
     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 4 of 33 Page ID
                                     #:39739


1      2.   Part 4.a.iii. ................................................................................................... 17
2
        Plaintiffs’ position. ............................................................................................ 18
3
        Defendants’ position. ........................................................................................ 18
4

5      3.   Part 4.a.iv. ................................................................................................... 19

6       Plaintiffs’ position. ............................................................................................ 19
7
        Defendants’ position. ........................................................................................ 20
8
       4.   Part 4.a.iv .................................................................................................... 20
9
        Plaintiffs’ position. ............................................................................................ 20
10

11      Defendants’ position. ........................................................................................ 21

12     5.   Part 4.a.v...................................................................................................... 21
13
        Plaintiffs’ position. ............................................................................................ 22
14
        Defendants’ position. ........................................................................................ 22
15
       6.   Part 4.a.vi. ................................................................................................... 23
16

17      Plaintiffs’ position. ............................................................................................ 23

18      Defendants’ position. ........................................................................................ 23
19
       7.   Fingerprint waiver policy. ......................................................................... 24
20
        Plaintiffs’ position. ............................................................................................ 24
21
        Defendants’ position. ........................................................................................ 25
22

23     8.   Disclosures to class members’ immigration counsel. .............................. 26
24      Plaintiffs’ position. ............................................................................................ 26
25
        Defendants’ position: ........................................................................................ 27
26




                                                               iv
     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 5 of 33 Page ID
                                     #:39740


1
     I.     ICE Juvenile Coordinator’s Report
2

3
     1.     Joint Introductory Statement

4
            This Court’s Order of June 26, 2020 (“June Order”) [Doc. # 833] provided
     in part that the ICE Juvenile Coordinator shall report on compliance with the Order
5
     to expeditiously release or transfer affected minors from the FRCs on or before
6
     July 24, 2020. Id. at 5, ¶ 4.c. For each minor detained at an FRC for more than 20
7
     days deemed a “flight risk,” and not released or transferred, the ICE Juvenile
8
     Coordinator was required to give “a detailed individualized explanation of why
9
     that minor is a flight risk (cursory explanations such as “in custody—pending IJ
10
     hearing/decision,’ ‘pending USCIS response,’ ‘plaintiff in a pending lawsuit,’ or
11
     any other justification that the Court has already rejected as being insufficient
12
     indicia of imminent removal shall not be acceptable explanations).” Id.
13          The June Order also provided that for each minor who remained detained at
14   an FRC for more than 20 days, the absence of a suitable sponsor, a
15   parent/guardian’s declination of waiver of Flores rights, or a prior unexplained
16   failure to appear at a scheduled hearing would be a satisfactory explanation for
17   continued detention “if that explanation is verified in a declaration by an ICE
18   representative under penalty of perjury.” Id. at 5, ¶ 4.d.
19          The June Order also required that the ICE Juvenile Coordinator report on the

20
     status of conditions at the Cowlitz County Juvenile Detention Center (“Cowlitz”)
     and Northern Oregon Regional Corrections (“NORCOR”) detention facilities,
21
     including specific reasons why B.B.B., A.F.P.P., and K.J.A.B. remain in
22
     detention.” Id. at 5, ¶ 4.e.
23
            The June Order provided that after meeting and conferring, Plaintiffs and
24
     Defendants may file a joint response to the Juvenile Coordinator Reports by July
25
     31, 2020, regarding areas of dispute. June Order at 5, ¶5.
26




                                                1
     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 6 of 33 Page ID
                                     #:39741


1           The Court also ordered that the parties file another joint status report by July
2    8, 2020, regarding the adoption and implementation of “proper written advisals and
3    other protocols to inform detained guardians/parents about minors’ rights under the
4    FSA and obtain information regarding, and procedures for placement with,
5    available and suitable sponsors …” Id. at 6 ¶ 6. The parties did so. See ECF No.
6    846. On July 25, 2020, the Court ordered the parties to file another status report on
7    this issue by August 5, 2020. ECF. No. 887.

8
            The Court’s June Order also required the parties’ counsel to continue to

9
     meet and confer regarding (1) certain disclosures, including information

10
     regarding existence of COVID-19 infection among Class Members, that should

11
     be provided to minors’ immigration counsel; and (2) the quality of the data that

12
     Defendants maintain and provide to Class Counsel pursuant to Paragraph 28A

13
     of the FSA. Id. at 6 ¶ 7. By July 31, 2020, the parties were ordered to file a joint

14
     status report regarding the outcome of their efforts to meet and confer in this

15
     regard. Id.

16
            Finally, the Court ordered that to the extent disagreements remain

17
     between the parties after meaningful efforts to meet and confer on any of the

18
     topics on which they are to submit joint status reports, “the parties may describe

19
     those disagreements in the reports submitted to the Court and request

20
     adjudication, mediation, or any other form of relief the Court may provide.” Id.

21
     at 6 ¶ 8.

22   2.     ICE Juvenile Coordinators Report

23          As required by the Court in its orders issued on April 24, May 22, and June

24   26, 2020, ICE Juvenile Coordinator Deane Dougherty submitted her interim report

25
     on July 24, 2020. July 2020 Interim Report of Juvenile Coordinator Deane
     Dougherty (“July 2020 Report”). [Doc. # 882-1]. The report provides an update on
26
     the Class Members in the FRCs over 20 days, status of implementation of COVID-

                                                2
     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 7 of 33 Page ID
                                     #:39742


1    19 guidances, a census of positive COVID-19 cases at the FRCs, and a description
2    of the conditions at two detention facilities holding ICE juvenile detainees. Id.
3    On July 30, 2020, Plaintiffs sent a draft of this proposed joint report containing
4    tentative positions from Plaintiffs regarding Plaintiffs’ issues with the ICE Report,
5    and informing Defendants that they were still assessing the issues in the report and
6    might make additional modifications to their positions. Given the short time
7    provided for Defendants to respond, Defendants have endeavored to respond to

8
     Plaintiffs’ positions as stated in the draft document, but the parties did not meet
     and confer about the issues raised by Plaintiffs.
9
     Plaintiffs’ Position:
10
           The ICE Juvenile Coordinator’s Report states that “[a]s of July 21, 2020,
11
     there are: 73 Class Members who remain in custody beyond 20 days due to a final
12
     order of removal and are subject to a stay;1 16 Class Members who remain in
13
     custody beyond 20 days are subject to an expedited removal order and are pending a
14
     credible fear interview; and 11 Class Members who remain in custody beyond 20
15
     days, have a final order of removal, are not subject to a stay, and have been
16
     manifested for removal within the next couple of weeks, which is the next
17   scheduled repatriation flight to their respective countries of origin.” July 2020
18   Report at 4. 1
19         However, this Court’s prior Orders including its June 26, 2020, Order have
20   made clear that “the ICE Juvenile Coordinator shall give a detailed individualized
21
     1
22
       Counsel in this case have been unsuccessful in winning the release of parents of
     detained Class Members. Counsel for the amici have so far unsuccessfully sought
23   the release of Class Members’ parents in OMG v. Wolff, Case No. 1:20-cv-00786-
     JEB (DDC) [Doc #722], and in C.N. v. Pennsylvania Department of Human
24
     Services, No. 268 M.D. 2020 (Commonwealth Court of Pennsylvania),
25   Memorandum Opinion (July 7, 2020). [Flores Doc. # 882-1]. This case cannot
     address the parents’ release because its scope is limited to the four corners of the
26
     FSA and the class only includes “minors who are detained in the legal custody of
     the INS.” FSA ¶ 10.
                                               3
     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 8 of 33 Page ID
                                     #:39743


1    explanation of why [a] minor is a flight risk (cursory explanations such as ‘In
2    custody—pending IJ hearing/decision,’ ‘pending USCIS response,’ ‘plaintiff in a
3    pending lawsuit,’ or any other justification that the Court has already rejected as
4    being insufficient indicia of imminent removal shall not be acceptable
5    explanations).” June Order at 5,¶4.d; see also Flores v. Sessions, 394 F. Supp. 3d at
6    1067 (“The Court will order Defendants to comply with the unambiguous charge
7    of the Flores Agreement to make individualized determinations regarding a

8
     minor’s flight risk rather than blanket determinations . . . even if the minor or her
     parent is in expedited removal (i.e., awaiting a credible fear determination”); Order
9
     of April 24, 2020, at 17 (“ICE has not submitted any actual evidence of
10
     individualized evaluation of flight risk, despite the number of families currently in
11
     detention who have had their orders of removal stayed.”). [Doc. # 784].2
12
           On July 23, 2020, the Court in D.A.M. v. Barr, No. 20-1321 (D.D.C.) lifted
13
     the administrative stay of removal relevant to Flores Class Members. D.A.M. v.
14
     Barr, (July 23, 2020). [D.A.M. Doc. ## 33-34]. However, petitioners filed an
15
     emergency motion for the entry of an administrative stay pending adjudication of
16
     their second application for a temporary restraining order relating to a separate
17   claim for relief, and the Court entered a stay of removal. D.A.M. v. Barr, No. 20-
18   1321 (D.D.C.) filed July 23, 2020). It is highly unlikely that by issuing a temporary
19   stay of removals Judge Christopher R. Cooper intended ICE to interpret the stay as
20   meaning those granted a stay were therefore flight risks.
21         ICE has a valid reason not to release Class Members whose parents have not
22   identified relatives to whom they wish to have their children released under
23   Paragraph 14. However, not releasing Class Members merely because they have

24
     2
25     “Furthermore, even if the initial parole determination is appropriately made, the
     Court sees no evidence that ICE reevaluates Class Members for Flores release
26
     rights at any point after the initial parole determination.” Order of April 24, 2020 at
     16. [Doc. # 784].
                                                4
     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 9 of 33 Page ID
                                     #:39744


1    final orders of removal subject to a stay, or who are pending a credible fear
2    interview, or have final orders of removal, or are subject to the MPP program, is
3    not in compliance with the FSA. See, e.g., June Order at 5,¶4.d; April 24, 2020,
4    Order at 13-14 (“The Court sees no reason why, if removal is not ‘ready to take
5    place,’ ORR should not release minors whose removal orders under the MPP are
6    under appeal”) [Doc. # 784]; Order of May 22, 2020 at 2 (“The information
7    submitted by ICE continues to show cursory explanations for denying minors

8
     release under the FSA, including vague categories such as ‘USCIS/IJ Review,’
     which the Court previously criticized.”) [Doc. # 799]. If deportation is indeed
9
     imminent then the FSA does not require release of a Class Member. However,
10
     “[t]he definition of ‘imminent’ is ‘ready to take place’ or ‘happening soon.’” Order
11
     of April 24, 2020, at 13, quoting Merriam-Webster Online. [Doc. # 784].
12
           The Court’s Orders have been clear that “the ICE Juvenile Coordinator shall
13
     provide specific explanations for the continued detention of each minor detained at
14
     an FRC beyond 20 days.” Order of May 22, 2020 at 3. [Doc. # 799]; see also Order
15
     of June 26, 2020, at 5 (“For each minor detained at an FRC for more than 20 days
16
     who is deemed a ‘flight risk,’ and not released or transferred pursuant to the above
17   directive requiring expeditious release, the ICE Juvenile Coordinator shall give a
18   detailed individualized explanation of why that minor is a flight risk.” [Emphasis
19   supplied]). [Doc.# 833]. The June Order also provides that for each minor who
20   remained detained at an FRC for more than 20 days, the absence of a suitable
21   sponsor, a parent/guardian’s declination of waiver of Flores rights, or a prior
22   unexplained failure to appear at a scheduled hearing would be a satisfactory
23   explanation for continued detention “if that explanation is verified in a declaration

24
     by an ICE representative under penalty of perjury.” Id. at 5, ¶ 4.d. Defendants have
     not provided any declarations by any ICE representatives made under penalty of
25
     perjury “detail[ing] [an] individualized explanation of why that minor is a flight
26
     risk.” June Order at 5, ¶ 4.d.

                                               5
     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 10 of 33 Page ID
                                     #:39745


1           Indeed, the fact that ICE has determined that every minor detained is
2     ineligible for release under Paragraph 14 of the FSA because they will not appear
3     for future proceedings, may well discourage parents from identifying sponsors to
4     whom they believe their children should be released. There is no reason for a
5     parent to make the difficult decision to release a child and identify potential
6     sponsors ICE will then vet if in any event ICE will refuse to release their children
7     because it has found they are deemed ineligible for release because they

8
      supposedly will not appear for future proceedings, all because they are in one or
      another type of proceeding, a standard that covers virtually every Class Member in
9
      custody.
10
      Defendants’ Position:
11
            As Ms. Dougherty explained in her Report, ICE acknowledges that “100 Class
12
      Members have been detained at an FRC 20 days or more[, and t]hese individuals,
13
      and their accompanying parent(s) or legal guardian(s), may be subject to the Flores
14
      waiver process about which this Court ordered the parties to meet and confer in its
15
      June 26, 2020, Order.” Report, ECF No. 882-1 at 3. Because negotiations on the
16
      waiver process remain ongoing, Ms. Dougherty could not provide reporting in the
17
      specific manner ordered by the Court, and so she addressed this issue with Ms. Ordin
18
      “who agreed that, for purposes of this report, the agency may provide a general
19    statement indicating the agency did not, and could not, conduct parole reviews while
20    awaiting the outcome of the meet and confer process, and subsequent to
21    implementation of any Flores waiver process. Once the process has been completed
22    and implemented, ICE will provide the information required by sections 1, 4(c), and
23    4(d) of the Court’s June 26, 2020 Order, including the number of those class
24    members whose parent/legal guardian waived their child’s Flores rights under
25    paragraph 14 of the FSA, or continue to be detained under the FSA, in its next

26
      interim report. This report does include other information pertaining to those Class
      Members who have remained in custody longer than 20 days.” Id.

                                                6
     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 11 of 33 Page ID
                                     #:39746


1              Given that Ms. Dougherty’s ability to provide some of the reporting ordered
2     by the Court was precluded by the ongoing nature of the parties’ negotiations, and
3     that Ms. Dougherty therefore consulted with Ms. Ordin to ensure her reporting was
4     nonetheless sufficient in light of these concerns, Defendants request that the Court
5     find Plaintiffs’ concerns in this regard are unfounded, and allow Ms. Dougherty to
6     provide the requested reporting in a future report as appropriate.
7     3.       Cowlitz County Juvenile Detention Center and Northern Oregon
8              Regional Corrections
9              The June Order also required that the ICE Juvenile Coordinator report on the
10    status of conditions at the Cowlitz County Juvenile Detention Center (“Cowlitz”)

11
      and Northern Oregon Regional Corrections (“NORCOR”) detention facilities,

12
      including specific reasons why B.B.B., A.F.P.P., and K.J.A.B. remain in
      detention.” June 2020 Order at 5, ¶ 4.e.
13
      Plaintiffs’ Position:
14
               The Juvenile Coordinator’s Report explains why Class Member B.B.B.,
15
      J.E.R.M., N.Y.C.C., and K.A.B. are not considered eligible for release under
16
      Paragraph 14 of the FSA. July 2020 Report at 11-14. None face imminent age-out
17
      dates.
18
               Class Member A.F.P.P. was released on the eve of this 18th birthday. The
19
      Juvenile Coordinator’s Report does not appear to address the situation of Class
20
      Member K.J.A.B.
21
               More importantly, it does not appear that ICE deportation officers who make
22
      decisions regarding Class Members’ release from juvenile detention facilities have
23    been provided any instructions or protocols to follow to implement or record their
24    actions regarding FSA compliance.
25             Plaintiffs addressed their concerns with the detention of Class Members at
26    juvenile detention facilities inter alia in Plaintiffs’ Response to Defendants’ Notice
      of Filing of ICE Juvenile Coordinator Report (June 17, 2020) at 13-17. [Doc. #

                                                 7
     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 12 of 33 Page ID
                                     #:39747


1     824]. Among other things Plaintiffs requested “notification through whatever
2     means this Court deems proper immediately upon placement of any [Class
3     Mmeber] at Cowlitz or NORCOR juvenile detention facilities,” id. at 17; that the
4     Court order ICE “to make and record efforts to promptly release all youth detained
5     in juvenile jails or, in the alternative, to transfer them to the least restrictive
6     placement, prioritizing close proximity to family,” id. at 17; noted that “youth at
7     Cowlitz do not have access to the outdoors, nor do they have any access to family,

8
      clergy, or mental health support,” id.; and raised the failure of ICE to provide
      “ongoing individualized assessments” of detained Class Members’ flight risk status
9
      or dangerousness. Id. at 16.
10
             Plaintiffs urge the Court for now not to vacate the restriction contained in its
11
      June 26, 2020 Order prohibiting the transfer of minors in ICE juvenile detention to
12
      adult facilities when they age out of juvenile detention.
13
             Plaintiffs propose that upon submission of the parties August 5, 2020, joint
14
      report regarding release protocols and procedures to record actions taken at ICE
15
      family detention facilities to comply with ¶ 14 of the FSA, the parties meet and
16
      confer to address a protocol for ICE deportation officers to follow when assessing
17    Class Members held in juvenile detention facilities. Whatever protocols are
18    adopted for ICE family detention centers with regards making determinations of
19    dangerousness or flight risk, or procedures to follow if a Class Member is no
20    longer considered a danger or flight risk, may (or may not) provide a model for
21    protocols to be followed at juvenile detention facilities.
22    Defendants’ Position:
23           Plaintiffs’ proposal that procedures that might be appropriate for ICE FRCs
24    would also be appropriate for juvenile detention facilities is raised to Defendants for
25    the first time in this draft document, and is unfounded. While this Court has found

26
      that minors in ICE FRCs are subject to Paragraph 14 of the Agreement, minors in
      ICE juvenile detention facilities are not subject to release under that Paragraph, and

                                                   8
     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 13 of 33 Page ID
                                     #:39748


1     so the same procedures would not apply to both categories of class members. Rather,
2     Paragraph 14 excludes minors who ICE has determined are a flight risk or danger,
3     and Paragraph 21 then allows for detention of such minors in a juvenile detention
4     facility. See Agreement ¶ 14 (“Where the INS determines that the detention of the
5     minor is not required either to secure his or her timely appearance before the INS or
6     the immigration court, or to ensure the minor's safety or that of others, the INS shall
7     release a minor from its custody without unnecessary delay . . . .”; ¶ 21 (governing

8
      the detention of minors in juvenile detention facilities). As Ms. Dougherty’s Report
      explains, each of the four minors currently being held in an ICE juvenile detention
9
      facility has been detained after ICE made a determination that he is a danger to the
10
      community and/or a flight risk. Report. ECF No. 882-1 at 11-14. Thus, their
11
      detention is lawful and in accordance with the Agreement.
12
            Defendants note again that there is no pending motion regarding conditions at
13
      Cowlitz or NORCOR, Plaintiffs have not identified any specific alleged violation of
14
      the Agreement at these facilities, and Plaintiffs have not pursued resolution of any
15
      issues with regard to these facilities with either urgency or consistency. Defendants
16
      ask that the Court discontinue the restriction contained in its June 26, 2020 Order
17    prohibiting the transfer of minors in ICE juvenile detention to adult facilities when
18    they age out of juvenile detention and cease to be class members, and that the Court
19    further require that, if Plaintiffs wish to pursue any allegations that these facilities
20    violate the FSA, they identify specific alleged violations to Defendants, and pursue
21    resolution of those allegations through the procedures available in the Court’s
22    Monitoring Order, the Federal Rules of Civil Procedure, and the Local Rules.
23    4.    Information regarding existence of COVID-19 infection among Class
24          Members
25          The Court’s June Order required the parties’ counsel to continue to meet
26    and confer regarding disclosures, including information regarding existence of
      COVID-19 infection among Class Members, that should be provided to

                                                 9
     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 14 of 33 Page ID
                                     #:39749


1     minors’ immigration counsel …” Order of June 2020 at 6, ¶ 7.
2     Plaintiffs’ Position:
3            Plaintiffs’ position is that Defendants should promptly advise any Class
4     Members’ counsel of record, Class Counsel, and the Independent Monitor (who in
5     turn may advise Dr. Wise) when any Class Member in ICE custody is placed in
6     quarantine because they are symptomatic or tests positive for COVID-19. The
7     parties have not made progress on this issue as Defendants have adopted the
8     position that information-sharing with class members’ legal service providers is
9     not required by the Settlement.
10    Defendants’ Position:
11           As discussed below, the parties have discussed this issue with regard to
12    minors in ORR custody; however, Plaintiffs’ counsel has not raised any issues
13    regarding the sharing of this information for minors in ICE custody at any time
14    prior to including it in this joint report. In any event, Defendants’ position
15    remains the same as reported in the April 23, 2020 joint report. ECF No. 778.
16    Given that the Agreement does not address the provision of information to
17    individual immigration counsel for class members, it remains Defendants’
18    position that Plaintiffs’ assertions that such information should nonetheless be
19    provided are not properly addressed in the context of this case, nor the pending
20    litigation.
21    Nonetheless, Defendants also note that they have filed with this Court the regular
22    reporting that is being filed in O.M.G. v. Wolf, 1:20-cv-00786-JEB (D.D.C)
23    regarding COVID-19 cases in ICE FRCs. Defendants also are not aware of any
24    situation where the Independent Monitor or Dr. Wise have requested such
25    information that is has not been provided to them. Therefore, Plaintiffs’ complaints
26




                                               10
     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 15 of 33 Page ID
                                     #:39750


1     on this issue are unfounded and this Court should disregard Plaintiffs’ requests for
2     more information.
3
      5.    Quality of the data that Defendants maintain and provide to Class
4
            Counsel
5
            The Court ordered that the parties continue to meet and confer and report
6
      by July 31, 2020, regarding the quality of the data that Defendants maintain and
7
      provide to Class Counsel pursuant to Paragraph 28A of the FSA. Id. at 6 ¶ 7.
8
      Plaintiffs’ Position:
9
            Progress has been made and improved data is being provided to Class
10
      Counsel. Plaintiffs still do not believe the data being provided complies with the
11
      FSA and instructions issued to Defendants’ employees regarding FSA compliance
12    also have not been provided to Class Counsel as required by the FSA ¶ 28.
13          Paragraph 28 of the FSA requires DHS to "maintain an up-to-date record
14    of all minors who are placed in proceedings and remain in [its] custody for
15    longer than 72 hours. Statistical information on such minors shall be collected
16    weekly from all [facilities]” where Class Members are detained. Pursuant to
17    Paragraph 28A and the Court's Orders, Defendants’ data provided to Class
18    Counsel on a monthly basis must include: (1) biographical information such as
19    each minor’s name, date of birth, and country of birth, (2) date placed in
20    [Defendants’] custody [which usually commences with CBP custody and
21    sometimes with ICE custody], (3) each date placed, removed or released [by
22    ORR, CBP, or ICE], (4) to whom and where placed, transferred, removed or
23    released [by CBP, ORR, or ICE], (5) immigration status, and (6) hearing dates
24    [if any]. See Paragraph 28A. Plaintiffs do not believe full and accurate data has
25    been provided for Class Members including those held in irregular locations
26    such as ICE unlicensed “hold rooms” and “hotels.”


                                               11
     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 16 of 33 Page ID
                                     #:39751


1           On July 14, 2020, class counsel Carlos Holguin wrote to Defendants’
2     counsel inter alia addressing data collection as follows:
3           DHS’s April 2020 ¶ 29 report “Notes” state: “This summary includes the
4           entire detention history for juveniles who were booked into an FRC, Hold
5           room, MVM transport or Authorized Juvenile IGSA Facility through April
6           2020 who have a length of stay of 3 days or more” and “includes individuals
7           booked into an FRC, Hold room, MVM transport or Authorized Juvenile
8           IGSA Facility who have a book-out between 4/1/2020 and 4/30/2020 or
9           were in custody as of 4/30/2020” (emphasis added).

10
            Additionally, the April report purports to provide information for
            unaccompanied juveniles “defined as an individual who was a juvenile at the
11
            time of initial book-in to an ICE facility and was not accompanied with a
12
            parent or legal guardian at apprehension.”
13
            The April report lists 29 unaccompanied children as “Title 42 Return” in the
14
            “Release Reason” column.
15
            In contrast, DHS’s May 2020 ¶ 29 report “Notes” state: “This summary
16
            includes the entire detention history for juveniles who were booked into an
17
            FRC or an Authorized Juvenile IGSA Facility who have a book-out between
18
            5/1/2020 and 5/31/2020 or were in custody as of 5/31/2020.”
19          Although this language omits hold rooms and MVM transport, the report
20          does include some records for hold rooms and MVM transport. It is
21          therefore unclear whether all records for hold rooms and MVM transport are
22          included in this report.
23          In any event, DHS’s May 2020 ¶ 29 report (1) omits information regarding
24          unaccompanied juveniles, and (2) fails to report any class members subject
25          to Title 42 return regardless of the time spent in immigration-related

26
            custody, all which are in apparent violation of Settlement ¶ 29.



                                               12
     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 17 of 33 Page ID
                                     #:39752


1           Plaintiffs accordingly request the Parties confer in a good faith effort to
2           avoid litigation over the completeness of Defendants’ ¶ 29 reports.
3           The parties have met and conferred regarding class counsel’s July 14,
4     2020, correspondence. Plaintiffs have received Defendants’ updated May 2020
5     ¶ 29 ICE report listing class members subject to Title 42 return.
6           Under Paragraph 28 the Juvenile Coordinator is also required for each
7     detained Class Member to “collect information regarding the reasons for every
8     placement of a minor in a detention facility …”
9           Paragraph 29 states that Defendants “shall” provide to Class Counsel
10    “the information collected pursuant to Paragraph 28 … and each … policy or
11    instruction issued to [Defendants’] employees regarding the implementation of
12    this Agreement.” (emphasis added). Defendants have not provided Class
13    Counsel with the information regarding the reasons for every placement of a
14    minor in a detention facility nor have they provided class counsel with each
15    policy or instruction issued to Defendants’ employees regarding the
16    implementation of the FSA.
17          Plaintiffs explained all of the above concerns to Defendants in detailed
18    correspondence dated February. 11, 2020 [Doc. # 738, Exhibit Q], and in
19    numerous subsequent communications. The parties have met and conferred on
20    these issues on a conference call in which Defendants’ counsel included
21    Defendants’ “data collection” experts. Not all issues were resolved during that

22
      meet and confer. While Plaintiffs hoped to share their further concerns with
      Defendants by June 24, 2020, the flurry of ex parte applications and other fast-
23
      moving parts of this case prevented Plaintiffs from communicating further
24
      concerns other than class counsel’s correspondence of July 14, 2020. However, as
25
      Defendants obviously know, they have not yet agreed to provide the data required
26
      under Paragraphs 28 and 29 discussed above.

                                               13
     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 18 of 33 Page ID
                                     #:39753


1           In short, progress has been made and Plaintiffs propose that the parties
2     continue to confer on these reporting issues and submit a further joint report on or
3     before August 21, 2020, two weeks after the scheduled August 7, 2020, status
4     conference.
5     Defendants’ Position:
6           Defendants provided updated reporting in response to the issues raised in
7     Mr. Holguin’s July 14, 2020 letter on July 23, 2020. Mr. Holguin sent follow up
8     questions regarding that data on July 26, 2020. Defendants are working on
9     responding to those follow up questions and expect to provide those responses

10
      within the next seven business days.

11
            With regard to any other issues raised above, despite repeated requests from
      Defendants Plaintiffs failed to notify Defendants that any issues other than the ones
12
      noted in Mr. Holguin’s letter remain with regard to the updated data reports, and
13
      Defendants are learning of Plaintiffs’ continued concerns for the first time in this
14
      draft report and need time to consider them before they can respond. As a general
15
      matter, however, Defendants object to the manner in which Plaintiffs’ counsel are
16
      pursuing this issue without adhering to agreed-upon deadlines or providing any
17
      clarity as to how this issue can finally be resolved. On June 15, 2020, the parties
18
      jointly explained to this Court that they had met and conferred, and that
19    Defendants had updated their reporting based on the concerns raised by Plaintiffs.
20    ECF No. 820. The parties agreed that Plaintiffs would notify Defendants of any
21    additional concerns they had with the updated reporting on or before June 24, 2020
22    and that they would then meet and confer regarding those concerns. Id. Plaintiffs
23    raised no concerns to Defendants on or before that date.
24          Nonetheless, on Friday June 26, 2020, Plaintiffs’ counsel sent an email
25    asking to meet and confer on the data issue the following week. On Monday June

26
      29, 2020, Defendants noted that Plaintiffs had missed the agreed upon deadline but
      agreed they would meet and confer if Plaintiffs would send any issues that required

                                                14
     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 19 of 33 Page ID
                                     #:39754


1     discussion by COB on June 30, 2020. At the end of the day on June 30, counsel
2     responded that he would “try to give [Defendants] feedback by end of the week.”
3     No such feedback was provided.
4             Other than the July 14, 2020 letter from Mr. Holguin, Defendants have not
5     received anything further from Plaintiffs on this issue. Defendants believe that they
6     have addressed the issues initially raised by Plaintiffs with their updated reporting,
7     and they are working to resolve the issues raised in Mr. Holguin’s letter even

8
      though those issues were not raised until July 14, 2020, well after the deadline the
      parties had previously agreed upon. With the exception of those limited issues,
9
      Defendants ask that the Court determine this issue has been resolved, and that
10
      Plaintiffs should not be permitted to continue to raise ad hoc challenges to the
11
      substance of Defendants’ reporting unless they are contending that the reporting
12
      contains errors or is otherwise inaccurate.
13

14    II      ORR Juvenile Coordinator’s Report.
15            On July 29, 2020, the Parties met and conferred in an effort to resolve
16    Plaintiffs’ counsel’s responses to the ORR Juvenile Coordinator’s Interim Report
17    (“July 2020 ORR Report”) of July 24, 2020 [Doc. # 882-2]. Regarding the

18    following portions of the Court’s April 24, 2020 order [Doc #784], Plaintiffs sent

19    comments stating the following:

20         1) Part 4.a.iii of the Order and “Failure to identify minors who have tested

21            positive for COVID-19.”

22
           2) Part 4.a.iii of the Order and “Failure to state specific reasons minors in

23
              COVID-impacted facilities have not been released.”

24
           3) Part 4.a.iv of the Order and “Failure to state what ORR considers “medical
              vulnerabilities” and define “children with complex medical needs.””
25
           4) Part 4.a.iv of the Order and” Failure to describe each facility’s “unique”
26
              policies and/or practices aimed at identifying and protecting minors who are

                                                 15
     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 20 of 33 Page ID
                                     #:39755


1             at heightened risk of serious illness or death should they contract COVID-
2             19.”
3          5) Part 4.a.v of the Order and “Failure to “[e]xplain whether the medical
4             professionals at ORR are making expeditious individual assessments about
5             a Class Member’s eligibility for release when a Class Member has been
6             exposed to COVID-19 or has a sponsor whose household has a confirmed
7             case of COVID-19, and provide the average time in which such individual
8             assessments take place during the reporting period.” April 24 Order at 20
9             [Doc. # 784].”
10         6) Part 4.a.vi of the Order and “Failure to explain the reasons why each of the
11            30 MPP detainees have not been released.”
12         7) ORR’s revised fingerprinting waiver policy which Plaintiffs’ counsel
13            contends “does not appear to comply with the Court’s order requiring ORR
14            “to provide for a less onerous chain of approvals or show cause to the Court
15            why the policy, as written, is imperative.” June Order at 5 [Doc. # 833]. The
16            revised policy included as Attachment B to the ORR Report now requires
17            approval of a waiver by both the Director for Unaccompanied Children's
18            Operations and the ORR Director and accordingly appears even more
19            onerous than its prior policy.”
20         8) Plaintiffs’ counsel’s comments on “Failure to disclose information to class

21            members’ immigration counsel.”

22

23
      The results of the Parties efforts are as follows:

24    1.      Part 4.a.iii.

25            The Court ordered ORR as follows: “With respect to minors placed at

26    congregate facilities in which either a detainee or staff member has tested positive
      for COVID-19, identify the specific reason the minors located there have not been

                                                16
     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 21 of 33 Page ID
                                     #:39756


1     released or transferred to a non-congregate setting. . .” April 24 Order at 20.
2
      Plaintiffs’ position.
3
            The ORR Report lists 13 class members in COVID-19 quarantine as of July
4
      23, 2020. July 2020 ORR Report at 8. The ORR Report does not identify the
5
      infected class members, and Plaintiffs accordingly have no way to verify the
6     information the report provides regarding these minors.
7           Plaintiffs contend that ORR should disclose such minors’ identities either to
8     Plaintiffs or to the Independent Monitor and Dr. Wise so that they may monitor
9     the treatment of class members with COVID-19.
10    Defendants’ position.
11          Although Plaintiffs’ counsel point to the Juvenile Coordinator’s report of 13
12    minors quarantined, the Juvenile Coordinator Report also notes that during the
13    reporting period 4 minors tested positive and of those, two were medically cleared.
14    Report at 5-6. Nothing in the Court’s Order or the Agreement obligates ORR to
15    inform Plaintiffs’ counsel about the individualized details of the health conditions
16    of each minor in ORR custody. Nor was Ms. Miranda-Maese directed to identify
17    these minors in her Report. Defendants have no objection to providing requested
18    information to Ms. Ordin and/or Dr. Wise that they find necessary in the course of
19    conducting their court-ordered monitoring of ORR facilities. Defendants are not
20    aware of any occasion where Ms. Ordin or Dr. Wise have requested information on
21    this topic and been refused by Defendants. Accordingly, Defendants believe that
22    Plaintiffs’ concerns are unfounded.
23    2.    Part 4.a.iii.
24          The Court ordered ORR as follows: “With respect to minors placed at
25    congregate facilities in which either a detainee or staff member has tested positive
26    for COVID-19, identify the specific reason the minors located there have not been


                                                17
     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 22 of 33 Page ID
                                     #:39757


1     released or transferred to a non-congregate setting; . . .” April 24 Order at 20.
2
      Plaintiffs’ position.
3
            With respect to transfer, the ORR Report states, “For all the ORR network,
4
      transfers out of congregate care were not pursued due to the risk of potentially
5
      spreading or catching COVID-19 during the transfer process.” July 2020 ORR
6     Report at 6. This apparently blanket policy against transfers out of congregate care
7     does not satisfy the Court’s order to provide specific reasons that minors have not
8     been transferred out of congregate care. Further, the ORR Report fails to specify
9     the reasons the minors located in such impacted facilities have not been released.
10    The report accordingly fails to comply with the Court’s April 24 order.
11    Defendants’ position.
12          Plaintiffs did not ask about the transfer language when the parties met and
13    conferred, but appear to misunderstand its meaning. The sentence Plaintiffs identify
14    above is not a “blanket policy against transfers out of congregate care” as Plaintiffs
15    suggest, but rather it explains why ORR did not pursue a blanket policy of
16    transferring all minors out of congregate care facilities to non-congregate care
17    providers. This language does not mean that ORR never transfers minors out of
18    congregate care facilities. In fact, as the Report notes elsewhere, as of July 22, 2020

19
      more than 500 minors are in long term or transitional foster care, while the minority

20
      (only 291) remain in congregate care facilities. The Report further explains that “the
      current low occupancy at all congregate shelters (291 occupied beds out of 10,987
21
      congregate beds) allows for social distancing and provides a pool of staff available
22
      to care for the minors.” Report at 6.
23
            With regard to release, the ORR Report explains that for the 4 minors who
24
      tested positive, the positive test did not delay release (one of the minors would be
25
      transferred to long-term foster care – meaning that the minor did not have a viable
26
      sponsor). Report at 5-6. Defendants explained to Plaintiffs’ counsel at the meet and


                                                18
     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 23 of 33 Page ID
                                     #:39758


1     confer that the Report shows that those minors who remained in custody were still
2     undergoing the reunification process. None of them remained in care due to
3     specific delays related to COVID-19, and there is no reason that a COVID-19
4     positive test would delay release once reunification processes completed.
5     Defendants note that the affirmative, blanket reporting Plaintiffs’ counsel
6     continuously seeks is not within the four corners of the Agreement. Defendants
7     also note that Paragraph 28.B of the Agreement provides a more individualized

8
      process in those cases where Plaintiffs have information showing that they have
      “reasonable cause to believe that a minor in INS legal custody should have been
9
      released pursuant to Paragraph 14.”3 Plaintiffs should be required to adhere to the
10
      terms of the Agreement and not continue to ask this Court to order Defendants to
11
      provide reporting that the Agreement does not require.
12

13
      3.    Part 4.a.iv.
14
            The Court ordered ORR to “[d]escribe any policies and/or practices aimed
15
      at identifying and protecting minors who are at heightened risk of serious illness
16
      or death should they contract COVID-19; . . .” April 24 Order at 20.
17
      Plaintiffs’ position.
18
            The ORR Report states, “None of the minors who tested positive for
19
      COVID-19, as indicated above, were at heightened risk of serious illness or
20

21
      3
22
       Defendants also note that after initially ordering ORR to produce detailed
      information on specific reunification efforts, ECF No. 740 at 14, the Court later
23    concluded: “Plaintiffs no longer argue that ORR fails to make and record
      continuous efforts toward release. ORR case managers keep detailed notes on each
24
      minor’s potential sponsors, efforts to reach out to those sponsors, and the sponsors’
25    progress—or lack thereof—toward submitting a family reunification packet. The
      Court commends ORR on doing a yeoman’s job of making a record of its efforts to
26
      release minors and reunify families in this challenging environment.” ECF No.
      784, n.5.
                                               19
     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 24 of 33 Page ID
                                     #:39759


1     death.” July 2020 ORR Report at 7. The ORR Report does not disclose what
2     criteria ORR uses to determine whether class members are at heightened risk of
3     serious illness or death.
4              Plaintiffs contend that ORR should disclose such criteria to the Court or to
5     the Independent Monitor and Dr. Wise so that they many evaluate whether ORR’s
6     criteria comport with CDC guidelines.
7     Defendants’ position.
8              As Defendants already informed Plaintiffs at the meet and confer, Defendants
9     have no objection to providing any information to Ms. Ordin and/or Dr. Wise should
10    they concur that they need that information to conduct their court-ordered
11    monitoring of ORR facilities. In that discussion, Ms. Ordin agreed that she would
12    reach out to Dr. Wise so that he could consult with Plaintiffs’ counsel regarding
13    their concerns and then follow up with ORR as appropriate. As noted above,
14    Defendants are not aware of any occasion where Ms. Ordin or Dr. Wise have
15    requested information on this topic and been refused by Defendants. Accordingly,
16    Defendants believe that Plaintiffs’ concerns are unfounded.
17    4.       Part 4.a.iv.
18             The Court ordered ORR to “[d]escribe any policies and/or practices aimed
19    at identifying and protecting minors who are at heightened risk of serious illness
20    or death should they contract COVID-19. . .” April 24 Order at 20.
21    Plaintiffs’ position.
22             The Juvenile Coordinator’s report provides no more than a generalized
23    statement of ORR’s medical intake procedure and provides no information about
24    what it does specifically to identify or protect minors who are at heightened risk of
25    serious illness or death. As stated above, the report also fails to specify the criteria
26    ORR uses to determine whether a child is at heightened risk of serious illness or
      death.

                                                 20
     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 25 of 33 Page ID
                                     #:39760


1           Plaintiffs contend that ORR should disclose such criteria to the Court or to
2     the Independent Monitor and Dr. Wise so that they many evaluate whether ORR’s
3     criteria and policies comport with CDC guidelines.
4
      Defendants’ position.
5
            Defendants would refer the Court to the ORR Report, which explains: how
6     ORR designed the initial medical examination; the involvement of the Division of
7     Health of Unaccompanied Children (DHUC); the process for ORR care providers
8     tracking and discussing children with existing medical conditions including those
9     that put them at medical complications for any contagious diseases; and the
10    measures care providers take to address children with complex health needs.
11    Report at 6-7. Also, during the meet and confer, Ms. Miranda-Maese explained
12    that she speaks with each care provider with a positive COVID-19 test to
13    determine medical vulnerability, and receives specific answers from such care
14    providers. See also ORR Report at 1.
15          As Defendants already informed Plaintiffs’ counsel at the meet and confer,
16    Defendants have no objection to providing information to Ms. Ordin and/or Dr.
17    Wise if they agree that they need it to conduct their court-ordered monitoring of
18    ORR facilities, and Defendants are not aware of any occasion where Ms. Ordin or
19    Dr. Wise have requested information on this topic and been refused by Defendants.
20    Accordingly, Defendants believe that Plaintiffs’ concerns are unfounded.
21

22    5.    Part 4.a.v.
23          The Court ordered ORR to “[e]xplain whether medical professionals at
24    ORR are making expeditious individual assessments about a Class Member’s
25    eligibility for release when the Class Member has been exposed to COVID-19 or
26    has a sponsor whose household has a confirmed case of COVID-19, and provide
      the average time in which such individual assessments take place during the

                                              21
     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 26 of 33 Page ID
                                     #:39761


1     reporting period;. . .” April 24 Order at 20.
2
      Plaintiffs’ position.
3
            The ORR Report provides no information regarding whether medical
4
      professionals are making expeditious individual assessments about class member’s
5
      eligibility for release, and instead provides only general information about
6     children in COVID-19 quarantine and their possibilities for release. July 2020
7     ORR Report at 7-9. The ORR Report accordingly fails to comply with the Court’s
8     April 24 order.
9
      Defendants’ position.
10
            The Report explains that “quarantine recommendations for minors who
11    have been exposed to a confirmed COVID-19 case are made in collaboration with
12    the local public health authority.” The report further explains that for the majority
13    of minors, exposures to COVID-19 are not delaying release, and explains the
14    specific steps being taken for others. In one case, the report explains the exact date
15    that a parent and child will be retested, Report at 8, and that release would
16    continue upon completion of quarantine. For another minor, the report explained
17    that the minor had already quarantined for 14 days, the minor was awaiting results
18    of a follow-up test, and ORR would continue with the steps to release the minor
19    upon the completion of her quarantine. Report at 9. Defendants therefore disagree
20    that the Report fails to comply with the Court’s order.
21          At the meet and confer, Defendants explained that if the reunification
22    process has not yet been completed, then a quarantine or exposure to COVID-19
23    would not require an individualized assessment as the case is not yet ready for
24    release. Plaintiffs have not explained what additional information they believe is
25    needed, but in any event Defendants contend that the Report is specific and
26    complies with the April 24, 2020 Order.


                                                22
     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 27 of 33 Page ID
                                     #:39762


1     6.    Part 4.a.vi.
2           The Court ordered ORR to “[e]xplain whether ORR is making
3     individualized assessments regarding its ability to release minors subject to
4     removal orders under the MPP, including census data and reasons for non-
5     release.” April 24 Order at 20.
6     Plaintiffs’ position.
7           The ORR Report advises that ORR released 16 class members with MPP
8     cases but continues to detain 30 such minors. The ORR Report states only that
9     these 30 children “are still going through the reunification process,” July 2020
10    ORR Report at 9, but fails to identify these children, disclose how long their
11    reunification process has been going on, the reasons the process has not been
12    completed, or when ORR expects it will complete the reunification process.
13          In Plaintiffs’ view, ORR’s disclosing the foregoing should be required in
14    order to permit verification that “reunification” delays are not pretextual.
15    Defendants’ position.
16          Defendants explained to Plaintiffs’ counsel at the meet and confer that only
17    3 of these 30 minors subject to an MPP removal is actually in a congregate care
18    facility so as to be implicated by the Court’s recent orders related to COVID-19,
19    and since the Report was compiled 4 have been released, with 3 more approved
20    for release. Defendants also explained that half of the minors with MPP removal
21    orders are in long-term foster care (meaning a viable sponsor was not identified).
22    Defendants noted that the Court’s order regarding MPP addresses “Class Members
23    who have suitable custodians . . . .” ECF No. 784 at 18. As such, if the
24    reunification process has not yet been completed and no viable sponsor if
25    available then the Court’s order would not be implicated. The ORR Report
26    explains that the minors subject to MPP removal orders are “still going through
      the reunification process.” Report at 9.

                                                 23
     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 28 of 33 Page ID
                                     #:39763


1     Plaintiffs have provided no evidence to show that Defendants have ever used
2     delays in the reunification process as a pretext to avoid releasing a minor subject to
3     removal under MPP. Plaintiffs’ accusations in that regard are unfounded and
4     without merit. This Court has previously rejected Plaintiffs’ requests for ongoing
5     blanket reporting beyond the four corners of the Agreement, and the Court should
6     decline to order additional reporting based on counsel’s speculation. Defendants
7     refer, as well, to the above discussion of Paragraph 28.B should Plaintiffs’ counsel
8     have information showing that they have “reasonable cause to believe that a minor
9     in INS legal custody should have been released pursuant to Paragraph 14.”7.7.777.
10    7.    Fingerprint waiver policy.
11          The Court directed ORR to “institute provisional release of Class Members
12    with Category 2B and Category 3 sponsors whose name-only background checks
13    yield no red flags and for whom fingerprinting is unavailable,” so long as the
14    sponsors agree to fingerprinting post-release. April 24 Order at 18-19.
15          Thereafter, ORR issued a fingerprinting waiver policy. Exhibit E to
16    Plaintiffs’ Statement re ORR Juvenile Coordinator’s Second Report, June 17,
17    2020, at 122-126 [Doc. # 823].
18          Following Plaintiffs’ complaint that the fingerprint policy was needlessly
19    onerous, the Court ordered ORR to “review and amend its fingerprinting policy to
20    provide for a less onerous chain of approvals or show cause to the Court why the
21    policy, as written, is imperative. . .” June Order at 5.
22          The ORR Juvenile Coordinator attached a revised fingerprint waiver policy
23    to her report. July 2020 ORR Report at 16-19.
24    Plaintiffs’ position.
25          ORR’s revised fingerprint waiver process remains needlessly burdensome
26    and cannot help but delay children’s release unnecessarily. Rather than amending
      its policy to provide for a less onerous chain of approvals, ORR has added a new
                                                 24
     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 29 of 33 Page ID
                                     #:39764


1     requirement that a fingerprint waiver be approved by the ORR Director. See July
2     2020 ORR Report at 18-19.
3              Pursuant to its revised policy, ORR requires support for a fingerprinting
4     waiver from a class member’s case manager, Contract Field Specialist (“CFS”),
5     Federal Field Specialist (“FFS”), and the Director for Unaccompanied Children’s
6     Operations (in consultation with the Division of Policy and Procedure), and
7     additionally requires approval from the ORR Director. July 2020 ORR Report at
8     17-19. ORR’s prior, overly restrictive policy, did not require ORR Director
9     approval. See Exhibit E to Plaintiffs’ Statement re ORR Juvenile Coordinator’s
10    Second Report [Doc. # 823 at 125]. The revised policy fixes no time limit by
11    which the ORR Director must grant or withhold approval of a waiver, and whether
12    to waive fingerprinting appears wholly discretionary. The new policy does not
13    appear to require a finding “that fingerprinting is necessary to address a
14    documented risk of safety to the minor.” April 24 Order at 19.
15             This Court has previously disapproved a much less redundant and onerous
16    approval chain as needlessly extending children’s detention. Order re Plaintiffs’
17    Motion to Enforce Class Action Settlement, July 30, 2018 [Doc. # 470], at 27-29
18    (“an extra layer of review” by the ORR Director before class members’ release
19    “would inevitably prolong their detention”). Defendants have not shared with
20    Plaintiffs what specific safety concerns are mitigated by ORR Director approval.

21             Plaintiffs continue to believe that ORR has failed to meaningfully comply

22    with the Court’s April 24 Order. ORR should be required to submit a revised, and

23
      less onerous, fingerprint waiver policy for the Court’s approval without further

24
      delay.

25    Defendants’ position.

26             ORR amended the review procedures in accordance with the Court’s order.
      Plaintiffs provide no evidence that the revised procedures are not in compliance

                                                 25
     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 30 of 33 Page ID
                                     #:39765


1     beyond speculation that the inclusion of Director review will delay release
2     decisions. In fact, ORR has reviewed these cases and confirms that Director review
3     and approval has not resulted in delays in the release process. As Plaintiffs’
4     counsel have acknowledged in oral argument, unlike a foster care agency, ORR is
5     unable to resume custody after a minor is released to a sponsor; as such, ORR has
6     maintained that the provisional release of minors without fingerprinting raises
7     concerns about the safety of the minors being released. The ORR Report identified

8
      the case of A.G.L.C. where the sponsor has not responded to ORR’s follow up
      communication attempts. There is no basis to find that the inclusion of Director
9
      sign-off is, in and of itself, a violation of the Agreement. Director sign-off is not
10
      delaying release, ORR is waiving an otherwise important child welfare safety
11
      protection, ORR cannot resume custody following release, and ORR has otherwise
12
      reduced the chain of approvals in its fingerprinting procedures. For all of these
13
      reasons, Director sign off is important, and comports with the Agreement.
14
      Plaintiffs provide no basis to find otherwise.
15
      8.    Disclosures to class members’ immigration counsel.
16
            The Court ordered that the parties continue to meet and confer and report
17
      by July 31, 2020, regarding “certain disclosures, including information
18
      regarding existence of COVID-19 infection among Class Members, that should
19
      be provided to minors’ immigration counsel.” June Order at 6 ¶ 7.
20
      Plaintiffs’ position.
21
            To Plaintiffs’ knowledge and belief, ORR and its care providers continue to
22
      keep class members’ legal service providers in the dark regarding COVID-19
23
      protocols and whether their clients have been exposed to COVID-19. See
24
      Declaration of Claire Doutre, July 29, 2020 (Exhibit A); see also Plaintiffs’
25
      Statement re ORR Juvenile Coordinator’s Second Report at 6-8 [Doc. # 823];
26    Declaration of Ana Devereaux, Exhibit D to Plaintiffs’ Statement [Doc. # 823 at


                                                26
     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 31 of 33 Page ID
                                     #:39766


1     23-34]. The parties have not made progress on this issue as Defendants have
2     adopted the position that information-sharing with class members’ legal service
3     providers is not required by the Settlement.
4     Defendants’ position:
5           Defendants position remains the same as reported in the April 23, 2020
6     joint report. ECF No. 778 (explaining: that ORR is not aware of any situations
7     where an attorney of record has requested COVID-19 information, the
8     unaccompanied minor agrees that such information should be shared, and
9     programs are failing to provide the information; the contract with the Vera
10    Institute of Justice and ORR contact with Vera; Vera access to the UAC Portal
11    page containing a full list of COVID-19 field guidance provided to care
12    providers; and legal service providers’ ability to work with Vera for
13    information). See also 837-3 (Annual ORR Juvenile Coordinator Report
14    explaining that most legal service provides do not act as individual
15    representatives, that attorneys of record have unlimited telephone access to
16    their clients, and the child advocate program). At a meet and confer on July 29,
17    2020 the parties discussed this issue as it pertains to ORR, and Plaintiffs’
18    counsel once again provided no explanation that would show how the
19    information Plaintiffs are seeking is related to any requirement under the Flores
20    Agreement. Given that the Agreement does not address the provision of
21    information to individual immigration counsel for class members, it remains
22    Defendants’ position that Plaintiffs’ assertions that such information should
23    nonetheless be provided are not properly addressed in the context of this case,
24    nor the pending litigation.
25          In the June 26, 2020, Order, the Court stated: “[I]f the Court determines that
26    relevant facts are being presented to the Court for the first time without having
      been shared in advance with the opposing side in an effort to achieve resolution,

                                                27
     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 32 of 33 Page ID
                                     #:39767


1     the Court will not address the issues to which those facts pertain.” Order Paragraph
2     5. The attached declaration was emailed to Defendants’ counsel at 6:38 pm Eastern
3     Time on the day the joint report was due. Given this timing, Defendants do not
4     agree that this information has been shared in advance in any good faith effort to
5     achieve resolution of the issues contained therein, and object to the Court’s
6     considering the issues to which these facts pertain.
7

8
                                       Respectfully submitted,

9     Dated: July 31, 2020             /s/ Peter Schey
10
                                       Peter A. Schey
                                       Carlos R. Holguin
11                                     CENTER FOR HUMAN RIGHTS &
12
                                       CONSTITUTIONAL LAW
                                       Class Counsel for Plaintiffs
13
                                       /s/ Sarah Fabian (with permission)
14
                                       Sarah B. Fabian
15                                     Senior Litigation Counsel
                                       U.S. DEPARTMENT OF JUSTICE
16
                                       Office of Immigration Litigation
17                                     District Court Section
18
                                       Counsel for Defendants
19

20

21

22

23

24

25

26




                                               28
     Case 2:85-cv-04544-DMG-AGR Document 898 Filed 07/31/20 Page 33 of 33 Page ID
                                     #:39768


1                               CERTIFICATE OF SERVICE
2
            I hereby certify that on July 31, 2020, I served the foregoing pleading on all
3

4     counsel of record by means of the District Clerk’s CM/ECF electronic filing
5
      system.
6

7
                                                     /s/ Peter Schey
8                                                   Peter A. Schey
9
                                                    CENTER FOR HUMAN RIGHTS &
                                                    CONSTITUTIONAL LAW
10                                                  Class Counsel for Plaintiffs
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26




                                               29
